Case 2:20-cv-09515-MWF-E Document 16 Filed 01/27/21 Page 1 of 2 Page ID #:32

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 20-9515 MWF (Ex)                                      Date: January 27, 2021
Title       Robert Navarro v. Equifax Information Services, LLC, et al.


Present: The Honorable:       MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                       Not Reported
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      A review of the docket in this action reflects that the Complaint was filed on
October 16, 2020. (Docket No. 1). Pursuant to Federal Rules of Civil Procedure,
Rule 4(m), the time to serve the Complaint expired on January 14, 2021. Plaintiff
and Defendant Equifax Information Services, LLC filed a stipulation to extend the
time for Defendant to respond to the Complaint by January 13, 2021.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than FEBRUARY 10, 2021.

         BY PLAINTIFF: PROOF OF SERVICE of Summons and Complaint on
          Defendant Credit Collection Services, Inc.

                  AND

         BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”)
          by Defendant Equifax Information Services, LLC.

                  AND/OR

         BY PLAINTIFF: Properly supported APPLICATIONS FOR CLERK
          TO ENTER DEFAULT as to Defendants who have not timely responded
          to the Complaint.

CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-09515-MWF-E Document 16 Filed 01/27/21 Page 2 of 2 Page ID #:33

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-9515 MWF (Ex)                             Date: January 27, 2021
Title       Robert Navarro v. Equifax Information Services, LLC, et al.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause by FEBRUARY 10, 2021 will result in the
dismissal of this action.

        IT IS SO ORDERED.

                                                                Initials of Preparer: RS/sjm




CV-90 (03/15)                         Civil Minutes – General                     Page 2 of 2
